                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                    8:92CR14

      v.
                                                                  ORDER
JOHNNY RAY BUTLER,

                    Defendant.


       This matter is before the Court on pro se defendant Johnny Ray Butler’s (“Butler”)
“Pleading for Imposition of a Sentence Reduction Due to the Retroactive Application of
Section 404 of the First Step Act of 2018” (Filing No. 1360). Upon careful review, the
Court finds Butler’s motion should be denied without prejudice.

       On November 30, 2018, Butler moved (Filing No. 1326) the Court to correct
alleged clerical errors made by the Clerk of Court and to allow Butler to appeal the denial
of his 28 U.S.C. § 2255 motion and present an actual-innocence argument. On May 2,
2019, the Court denied Butler’s motion (Filing No. 1353), and he filed a Notice of
Appeal (Filing No. 1355). His appeal remains pending.

       Butler’s appeal divested this Court of jurisdiction “to modify its judgment by
resentencing [him].” Berman v. United States, 302 U.S. 211, 214 (1937); accord United
States v. Ledbetter, 882 F.2d 1345, 1349 (8th Cir. 1989). Under Federal Rule of Criminal
Procedure 37, a court that lacks authority to grant a motion “because of an appeal that has
been docketed and is pending” may (1) defer consideration, (2) “deny the motion,” or
(3) “state either that it would grant the motion if the court of appeals remands for that
purpose or that the motion raises a substantial issue.” The Court finds that denying the
motion is the best course here. As such, Butler’s motion to reduce his sentence (Filing
No. 1360) is denied without prejudice.
IT IS SO ORDERED.

Dated this 6th day of June 2019.

                                       BY THE COURT:



                                       Robert F. Rossiter, Jr.
                                       United States District Judge




                                   2
